Case 1:18-cr-10006-CBK Document 150 Filed 12/08/20 Page 1 of 5 PageID #: 1085




                            UNITED STATES DISTRICT COURT                               ^ ^ 2020
                               DISTRICT OF SOUTH DAKOTA                                   cls^

                                    NORTHERN DIVISION



UNITED STATES OF AMERICA,                                        1:18-CR-10006-CBK


                       Plaintiff,

                                                                       ORDER
        vs.



JOSHUA NOEL PAUL,

                       Defendant.



       Defendant was charged with conspiracy to distribute a controlled substance-
methamphetamine, possession of a firearm during a drug trafficking crime, possession with
intent to distribute a controlled substance- methamphetamine, and possession of a firearm by a
prohibited person - he being a felon and an unlawful user of or one addicted to a controlled
substance. Pursuant to a plea agreement, defendant waived indictment and pleaded guilty to a
superseding information charging conspiracy to distribute a controlled substance and possession
of a firearm during a drug trafficking crime. The drug charge carried a mandatory minimum
penalty of ten years imprisonment and the firearm charge carried a mandatory consecutive
minimum penalty offive years imprisonment. Defendant was sentenced on June 3, 2019, to 151
months on the conspiracy charge to run consecutive to 60 months on the firearm charge, for a
total sentence of 211 months. Defendant appealed his sentences to the United States Court of
Appeals for the Eighth Circuit, arguing that his sentences, which were at the bottom of the
guideline range, were substantially unreasonable. The Eighth Circuit affirmed. United States v.
Paul. 814 F. App'x 182, 183 (8th Cir. July 31, 2020).
       While his case was still on appeal, defendant filed a motion for compassionate release.
The Bureau ofPrisons ("BOP")has calculated defendant's current release date as
February 23, 2033. https://www.bop.gov/inmateloc/ visited December 7; 2020.
Case 1:18-cr-10006-CBK Document 150 Filed 12/08/20 Page 2 of 5 PageID #: 1086



       The Sentencing Reform Act of 1984,Pub. L. 98-473, Title II, § 212, authorized, inter
alia, the district court, upon motion ofthe Director of the BOP,to reduce a prison term after
considering the factors set forth in 18 U.S.C. § 3553(a),"if it finds that extraordinary and
compelling reasons warrant such a reduction and that such a reduction is consistent with
applicable policy statements issued by the Sentencing Commission." 18 U.S.C. § 3582(c)(1)(A).
The Sentencing Commission issued Guidelines § 1B1.13 setting forth the Commission's policy
statement on compassionate release, which were consistent with § 3582(c).
       Pursuant to the First Step Act of2018, the district court is now authorized to grant
compassionate release upon motion of a defendant after the exhaustion of administrative
remedies. Pub. L. 115-391, § 603(b), 18 U.S.C. § 3582(c)(1)(A). The government does not
contend that defendant has failed to exhaust his administrative remedies.

       In evaluating a request for compassionate release, the district court is required to consider
the factors set forth in section 3553(a), to the extent that they are applicable, and may reduce
defendant's sentence ofimprisonment if it finds that
       (1)    (a) extraordinary and compelling reasons warrant such a reduction, or
              (b) the defendant is at least 70 years of age and has served at least 30 years
       in prison for the offense or offenses for which the defendant is currently
       imprisoned

       and

       (2)     the defendant is not a danger to the safety of any other person or the
               community.

18 U.S.C. § 3582(c)(1)(A), U.S.S.G. § 1B1.13.
       Defendant requests compassionate release based upon his medical conditions, including a
history of hypertension and obesity, and the fact that COVID 19 is wide-spread in the BOP
system. Chief Judge Lange has observed:
       There can be no doubt that the effects of the global COVID-19 pandemic are
       extraordinary, and that the disease in some situations may be an "other reason" to
       grant compassionate release under § 1B1.13 comment note (D). The illness and
       the potential for its spread has affected the daily life of nearly every American
       citizen and has resulted in massive disruptions to the economy. Despite these
       drastic effects,"the mere existence of COVID-19 in society and the possibility
       that it may spread to a particular prison alone cannot independently
       justify compassionate release, especially considering BOP's statutory role, and its
       extensive and professional efforts to curtail the virus's spread." The question
Case 1:18-cr-10006-CBK Document 150 Filed 12/08/20 Page 3 of 5 PageID #: 1087



       becomes whether [defendant's] medical conditions ... combined with the
       crowded conditions of confinement justify compassionate release.

United States v. Frost. 2020 WL 3869294, at *4(D.S.D. July 9, 2020)citins United States v.
Raia. 954 F.3d 594, 597(3d Cir. 2020).
       Defendant is 39 years old. Defendant is not currently receiving treatment for any acute
condition. He has been taking regular medication for hypertension, a condition he has had for
many years. He claims to have"a weak heart" but a September 2019, record shows that he had
no acute cardiopulmonary issues. He also claims he has diabetes but no medical record reflects
that diagnosis. Defendant was 6' tall and weighed 255 lbs. in September 2019, but there is no
record that he has sought treatment for obesity. He has been advised to lose weight to treat his
hypertension. Other than medication refills, defendant has had no medical visits during his last
year in custody. Having obesity does place a person at a higher risk for death or serious
complications from COVID-19.
       Defendant requests immediate release. His request amounts to a request for re-
sentencing to a term oftime served. Prior to sentencing, he served approximately 14 months.
Since sentencing, he has served 18 additional months. He has thus served a total of 32 months of
his 211 months sentence,just 15 % ofthe sentence I imposed.
       Defendant has proposed that he be released to reside with his sister Nenette Nieves in
Sparks, Colorado. Defendant, at the time of his arrest in the District of South Dakota, claimed
his address was Florence, Oregon. More specifically, that is where his mother resides.
Defendant claimed during the presentence interview that he resided most of this life in San
Diego, California. In April 2017, he was residing in Watertown, South Dakota, and continued to
reside there until his arrest in March 2018 in this case. During the presentence interview,
defendant did not identify any sister named Nenette or any relative who lived in Colorado. In
any event, release to a district other than South Dakota would require the agreement ofthe
United States Probation and Pretrial Services office in the District of Colorado and the assent of

a federal judge in the District of Colorado. Federal defendants are not entitled to be released to
the district of their choice. Ordinarily they are released to the district fi*om which they were
sentenced.

       Defendant is housed at the FCI Sheridan in Sheridan Oregon. That institution currently
has two inmate confirmed cases of COVID-19. https://www.bop.gov/ coronavirus/. visited
Case 1:18-cr-10006-CBK Document 150 Filed 12/08/20 Page 4 of 5 PageID #: 1088



December 7,2020. There have only ever been 8 inmate cases at Sheridan FCI, with six inmates
having recovered. Id. There have been no inmate deaths at that facility. FCI Sheridan houses
1,113 inmates. The level of COVID-19 infections in that facility is remarkably low.
       South Dakota, on the other hand, currently has the highest average per capita cases during
the last seven days and the highest average per capita deaths during the last seven days in the
nation, https://covid.cdc.g0v/covid-data-tracker/#cases casesper lOOklastVdavs visited
December 4,2020. South Dakota in now ranked as the riskiest state to visit by the Harvard-
Brown risk assessment tool. Kelleher, Suzanne Rowan."Covid-19 Alert; The 10 Riskiest States
to Visit a Week After Thanksgiving, Ranked." Forbes, December 5, 2020. uhttps'.//www.forbes.
com/sites/suzannerowankelleher/2020/12/05/covid-19-alert-the-10-riskiest-states-to-visit-a-

week-after-thanksgiving-ranked/?sh=6cQalb2d6bb2 visited December 7, 2020. South Dakota's
risk level is 366% above the threshold for being considered "at a tipping point." Id. The risk of
infection for one residing in South Dakota is now apparently higher than the risk of one residing
at FCI Sheridan.

       South Dakota has done little, if anything, to curtail the spread ofthe virus. The annual
motorcycle rally this summer in Sturgis, South Dakota, was a virus "spreader." The Governor
has steadfastly refused to impose a statewide mask mandate. She has often questioned publicly
the scientific fact that mask wearing prevents the virus fi^om spreading. She appeared at a
dedication ceremony for a large 3M Company manufacturing plant expansion - to allow 3M to
produce even more N95 respirators needed by front-line healthcare workers - as the only public
official not wearing a mask. Her example significantly encourages South Dakotans to not wear
masks. South Dakota is a very dangerous place in which to live and the extent of the spread of
COVID-19 proves it.
       I reject defendant's claim that he is entitled to compassionate release. I find that the
COVID-19 public health emergency does not warrant defendant's release. Defendant is
currently at no greater risk residing at FCI Sheridan than he is being released back to the District
of South Dakota.

       I further reject defendant's claim that he is entitled to compassionate release because I
specifically find that his earlier release is not in the interests ofjustice. Defendant, a gang
member from San Diego, Califomia, moved to Watertown, South Dakota,in 2017. He brought
three pounds of methamphetamine from Califomia which he distributed in South Dakota through
Case 1:18-cr-10006-CBK Document 150 Filed 12/08/20 Page 5 of 5 PageID #: 1089



a conspiracy in which he held a leadership role. While residing in Watertown, he made
additional trips to California to bring back more methamphetamine for sale. He was arrested in
February 2018, following a traffic stop on the Standing Rock Indian Reservation on his way back
from California. When arrested, he was in a car with six pounds of methamphetamine and a
9mm pistol." United States v. Paul, supra. Defendant was on his way back from California with
his co-defendant, who one of the co-conspirators described as defendant's "bill collector." In
total, 3,606.56 grams of methamphetamine were attributed to defendant for the purposes of
calculating the offense level. Although other quantities could have been attributed to defendant,
Probation calculated drug quantity in a light most favorable to the defendant. Defendant's drug
conspiracy involved in excess of 3.6 KG of methamphetamine, over seven times the quantity
needed to invoke the ten-year mandatory minimum penalty set forth in 21 U.S.C. § 841(b)(1)(A).
While he was detained pending sentencing, defendant assaulted his cellmate, causing two breaks
to the cell-mate's jaw requiring surgical repair, for the offense of accidentally splashing water on
the defendant.

       Defendant's motion for compassionate release suggests that he should be sentenced to
                                                                                           s


time served, only 15% ofthe penalty imposed for conspiracy to distribute methamphetamine in
South Dakota. He also claims his release plan is to reside with a sister who lives in the District
of Colorado. Defendant never identified this person as a family member during his presentence
interview. His proposed release plan is dubious at best.
        I have considered the motion and briefs, defendant's medical records, and the entire file,
including the presentence report. I have also considered all of the statutory factors set forth in 18
U.S.C. §3553(a), which weigh heavily against the release of the defendant.
       Now,therefore,
       IT IS ORDERED that defendant's motion. Doc. 132, for compassionate release is denied.
       DATED this ^^^ay ofDecember,2020.
                                              BY THE COURT:




                                              CHARLES B. KO^KfeNN
                                              United States District Judge
